DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received September 28, 2020.  Claims 1-20 and 22-27 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Objections
Claim 6 and 23 are objected to because of the following informalities:
Claims 6 and 23 recite “a loci”, which is grammatically incorrect because “loci” is a plural form of the word “locus”. It is suggested to use the term “locus” instead of “loci”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 16, 17, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the enriched sample”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “wherein the particular comprises an agent that binds to at least one protein to form a particle-bound segment”. It is not clear how the recitation of “at least one protein” relates to the other recitation of a “protein…that binds the target nucleic acid in a sequence-specific manner”. It is not clear if they are referring to the same protein or different proteins.
Claim 17 recites “the particle-bound segment”. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the protein prevents an exonuclease from digesting the target nucleic acid”. However, claim 1 already recites “digesting, while the protein is bound to the target, the non-target nucleic acid”. It is not clear how the “digesting” carried out by “an exonuclease” as recited in claim 22 relates to the “digesting” of “the non-target nucleic acid” recited by claim 1. It is not clear whether the digestion of the non-target nucleic acid in claim 22 is required to be carried out by the exonuclease or something else.
Claim 23 recites “the enriched sample”. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “The method of claim 22, further comprising inactivating the exonuclease prior to isolating the target nucleic acid from the enriched sample by amplification, size fractionation, or hybrid capture”. It is not clear whether the recitations of “amplification, size 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, 18-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), and Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981).
Regarding interpretation of the recitation “introducing a protein into the serum or plasma sample”, the specification does not define how much serum or plasma is required in a reaction for it to be considered a “serum or plasma sample”. It is noted that the specification describes numerous reactions in terms of their percent plasma concentration ranging from 0.1-100% plasma (see FIG. 2). Accordingly, the phrase “introducing a protein into the serum or plasma sample” is interpreted as encompassing mixtures of a serum or plasma sample with other reaction components.

Peter teaches a method for enriching for a fragment of a genome (abstract) by obtaining a sample comprising a target and non-target nucleic acid (see FIG. 3), and introducing a Cas9 protein and guide RNA into the sample that binds the target nucleic acid in a sequence-specific manner determined by the guide RNA (see FIG. 1, FIG. 3, and [0049]).

Peter does not specifically teach digesting, while the protein is bound to the target, the non-target nucleic acid.

However, Berka similarly teaches enriching for a target nucleic acid ([0111]). Berka teaches obtaining a sample comprising a target nucleic acid ([0099]) and protecting the ends of the target nucleic acid molecule to exonuclease digestion by ligating a hairpin adapter to each end ([0104]). Berka teaches “exposure of the ligation mixture to an exonuclease will remove most DNA except for DNA fragments ligated to two hairpin adaptors and hairpin adaptor dimers” ([0110]) and therefore teaches enriching for a target nucleic acid by digesting non-target nucleic acid while the target nucleic acid is protected.

In addition, Besir similarly teaches a “method to produce a double-stranded linear polynucleotide stabilized against exonucleolytic attack” (i.e. protecting a nucleic acid of interest in a sample from exonuclease) (see [0016]). Besir teaches wherein the double-stranded linear polynucleotide comprises a first operator at the 3’-end of a polynucleotide and a second operator at the 5’ end of the polynucleotide ([0016]). Besir teaches contacting the double-stranded linear polynucleotide with a first and second agent such as a DNA-binding protein or DNA-binding protein complex that are capable of binding to the operators at the 3’ and 5’ ends ([0016]). Besir teaches 

Furthermore, Doudna similarly teaches a method for the protection of a double-stranded target nucleic acid by Cas9 (i.e. a DNA binding protein) complexed with a targeting crRNA (i.e. guide RNA) from exonucleolytic attack (see [0038]). Doudna teaches that Exonuclease III footprinting experiments show that Cas9 protects a 26 bp segment of a target DNA ([0175] and FIG. 29).

Peter does not teach wherein the sample is a serum or plasma sample.

However, Barra similarly describes a method for protecting nucleic acid from nuclease activity (abstract). Barra teaches that circulating cell-free DNA (ccfDNA) refers to extracellular DNA occurring in blood and is a biomarker of growing interest in various clinical fields including diagnosis of fetal genetic traits as well as providing diagnostic and prognostic information for cancer patients (page 976, column 1). Barra teaches protecting circulating cell-free DNA in plasma from DNase I degradation by the addition of the anticoagulant EDTA (page 976, column 1, paragraph 2). Barra teaches that circulating cell-free DNA in EDTA-plasma samples but not serum samples were protected from continuous endogenous DNAse activity or to exogenous DNase I treatment (see FIG. 1 and 2). Barra further teaches that 10-fold serial dilution of EDTA to nonanticoagulated plasma and serum revealed a stepwise inhibition of the hydrolysis probe degradation (page 979, column 1, paragraph 3), thereby illustrating the presence of DNase activity in these samples. Barra further teaches using PCR amplification of the target nucleic acid to quantify the degradation in the samples (page 977, column 2, paragraph 4).


It further would have been obvious to one of ordinary skill in the art to have applied the method of Peter to enrich for and detect nucleic acids in a serum or plasma sample from individuals such as cancer patients for cancer diagnosis or pregnant females for the detection of fetal genetic traits because these sources of nucleic acid were recognized as having diagnostic utility in the art as described by Barra. One of ordinary skill in the art would have been motivated to have applied the method of Peter to detect such nucleic acid targets from such samples because Peter explains that the Cas9-based enrichment strategy advantageously enriches for specific target sequences by programming the Cas9 to target different DNA targets with a library of guide RNAs ([0049]). Furthermore, the recitation of “introducing a protein into the serum or plasma sample” broadly encompasses any direct use of a plasma or serum sample in a reaction. Given Barra’s disclosure regarding both endogenous and exogenously provided DNase activity in plasma and serum 

Regarding claim 2, Peter teaches wherein the protein comprises a catalytically inactive Cas9 ([0049]).

Regarding claim 3, Peter specifically teaches wherein the ends of a target region in the genome is targeted by cleavage-deficient Cas9 proteins (see FIG. 1). In addition, Peter teaches wherein the Cas9 proteins the ends of a target region in the genome ([0049]). Peter further teaches wherein wild-type Cas9 cleaves the target DNA but remains bound to the target and is captured ([0049]) and therefore teaches the binding of Cas9 at the end of the target DNA molecule. Still further, the obviousness of digesting non-target nucleic acid with exonuclease is discussed above. Such digestion of the ends of a nucleic acid bound by Cas9 would further result in the Cas9 proteins being bound to the ends of the target nucleic acid.

Regarding claim 4, Barra teaches obtaining a blood sample from a subject in a tube with a gel barrier (i.e. blood collection tube), and centrifuging the tube to isolate serum or plasma from blood cells (page 977, column 1, paragraph 5). The obviousness of combining a catalytically inactive Cas9 with serum or plasma is discussed above as applied to claim 1.

Regarding claim 5, Peter teaches wherein the sample comprising the fragmented DNA to be enriched is combined with a Cas9-gRNA complex ([0049]), and therefore sufficiently teaches introducing ribonucleoprotein comprising a Cas9 and guide RNA into the sample.


Peter does not teach wherein such mutations are cancer-associated.
However, Barra teaches that analysis of tumor derived ccfDNA can provide diagnostic and prognostic information for cancer patients (page 976).
It would have been obvious to one of ordinary skill in the art to have applied the method of Peter to enrich for a target nucleic acid including a locus that is known to harbor a cancer-associated mutation for the advantage of diagnosing the presence of the cancer-associated mutation in the patient. One of ordinary skill in the art of non-invasive cancer diagnosis would have been motivated to have enriched for a cancer-associated mutation using the method of Peter for the advantage of increasing the sensitivity of the detection.

Regarding claim 7, Peter teaches wherein the Cas9-associated guide RNA comprises an affinity tag for isolating the target nucleic acid ([0055]).

Regarding claims 8 and 9, Peter further teaches amplifying the target nucleic acid and sequencing the amplification products ([0064]).

Regarding claim 10, Peter teaches wherein the target nucleic acid is further analyzed to identify one or more mutations (see [0097]-[0098]).



Regarding claims 13 and 14, Peter teaches detecting the target nucleic acid by hybridization to a primer for amplification to produce products that are sequenced ([0064] and [0143]).

Regarding claim 15, Peter teaches wherein the Cas9-associated guide RNA comprises an affinity tag such as biotin and the isolating is done using a capture agent for the affinity tag using an affinity support such as a bead (i.e. a particle) that contains streptavidin ([0055]). Peter teaches wherein unbound products (i.e. other components) are removed by washing ([0056]).

Regarding claim 16, Peter teaches that the bead or column is a binding agent ([0056]) that contains the streptavidin ([0055]-[0056]) which is a protein, and therefore teaches wherein the particle comprises an agent that binds to at least one protein to form a particle-bound segment.

Regarding claim 18, Peter teaches wherein the sample is applied to a column ([0055]), which is later detected ([0064]). 

Regarding claim 19, Berka further teaches wherein differently sized nucleic acid fragments can be size fractionated to reduce size variation ([0071]). Berka teaches that size fractionation can be performed by a number of art known methodologies such as gel electrophoresis, sedimentation through a sucrose gradient, and size exclusion chromatography ([0072]). Berka specifically teaches wherein the protected DNA fragment is applied to a size fractionation column (see [0110]).
It would have been obvious to one of ordinary skill in the art to have separated bound from unbound nucleic acid by any of the known methods for fractionating nucleic acid samples including 

Regarding claim 20, Peter teaches wherein the cleaved DNA is subjected to a gel ([0113]), but does not specifically teach gel electrophoresis.
However, Berka teaches that after exonuclease digestion, the DNA is subjected to gel electrophoresis to remove most DNA except for those protected ([0110]).
It would have been obvious to one of ordinary skill in the art to have subjected the sample to gel electrophoresis for the advantage of separating the larger protected fragments from other components in the sample.

Regarding claim 22, the embodiment in which the protein is Cas9 complexed with a guide RNA that prevents an exonuclease from digesting the target nucleic acid as discussed above as applied to claim 1.

Regarding claim 23, it is not clear how the recitations of “amplification”, “size fractionation”, and “hybrid capture” relate to the previous recitations of “inactivating” and “isolating” as discussed above. Nevertheless, Peter teaches wherein the target nucleic acid is isolated and amplified ([0064]). Berka further teaches wherein the protected DNA fragment is applied to a size fractionation column (i.e. size exclusion column) (see [0072] and [0110]).
However, Berka does not explicitly teach inactivating the exonuclease prior to isolating the target nucleic acid.

In addition, Barra teaches that EDTA is a DNAse I inhibitor because it chelates divalent ions that are essential for enzyme structure (page 977, column 1, paragraph 2).
Accordingly, it would have been obvious to one of ordinary skill in the art to have halted the exonuclease reaction by inactivating the exonuclease by either heat inactivation or by addition of EDTA for the advantage of preventing any further unwanted digestion.

Regarding claim 24, the embodiment in which the Cas protein is a catalytically inactive Cas9 is addressed above as applied to claim 1.

Regarding claim 25, this embodiment has been addressed above as applied to claim 4.

Regarding claim 26, this embodiment has been addressed above as applied to claim 5.

Regarding claim 27, this embodiment has been addressed above as applied to claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), and Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), as applied to claim 11 above, and further in view of Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990).
The teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above.
Regarding claim 12, Barra does not teach wherein  not teach wherein the target nucleic acid is present at no more than about 0.01% of cell-free DNA in the plasma or serum.

It would have been obvious to one of ordinary skill in the art to have applied the enrichment method of Peter to detect a target nucleic acid comprising a mutation that is no more than about 0.01% of cell-free DNA in the plasma or serum for the advantage of monitoring the status of the tumor in the patient. Given that the method of Peter is intended to enrich for specific target nucleic acids including mutations, one of ordinary skill in the art would have had a reasonable expectation of success in enriching for such rare target nucleic acids.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), and Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), as applied to claim 15 above, and further in view of Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above.
Regarding claim 17, Berka teaches the use of Dynal Dynabeads M270 streptavidin magnetic beads which are used to bind to biotin molecules for the enrichment of the target nucleic acid molecules ([0262]).

However, Invitrogen provides instructions to wash Dynabeads M270 by applying a tube comprising the beads on a magnet and removing the supernatant by aspiration with a pipette (see 2.1.2 Washing Procedure).
It would have been obvious to one of ordinary skill in the art to have used magnetic particles including the use of a magnetic field to separate the target nucleic acid bound to the Cas9 from the other nucleic acids in the sample. One of ordinary skill in the art would have been motivated to have done so because this would have been a convenient means for performing affinity purification of the Cas9 protein and target nucleic acid.
Response to Arguments
	Applicants argue that the methods of Tsai “involve using Cas9 to cleave nucleic acids” and further that “Tsai is wholly silent on binding a protein to protect a target nucleic acid and digesting, while the protein is bound, non-target nucleic acid” (see remarks on page 7, paragraph 2).
	These arguments have been fully considered but are not persuasive at least because the previous prior art rejections have been withdrawn in favor of the current prior art rejections set forth above. 
Applicant’s argument is additionally not persuasive because the claims encompass a method in which Cas9 cleaves the target nucleic acid. The claims are not limited to a method in which the target nucleic acid is not cleaved by a Cas9. For example, claim 2 explicitly refers to a “Cas endonuclease”. Accordingly, the argument that a prior art method involves using Cas9 to cleave nucleic acid is not sufficient to distinguish the claim from the prior art.
	In addition, Peter even teaches wherein a wild-type Cas9 protein cleaves the target nucleic acid and yet is still captured (see [0049]). Accordingly, the prior art teaches that Cas9 may remain bound to the target nucleic acid sufficient for capture.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,081,829 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The patented claims teach a method of detecting a nucleic acid comprising protecting first and second ends of a target nucleic acid using a first Cas endonuclease and guide RNA and a second Cas endonuclease and guide RNA, digesting unprotected nucleic acids with exonuclease, and detecting at least one protected nucleic acid (see claims 1 and 4). See the additional teachings of the patented claims for additional limitations of the instant claims.
The patented claims do not teach wherein the sample is serum or plasma.
However, the teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above. In particular, the teachings of Barra regarding the diagnostic utility of the detection of nucleic acids in serum or plasma and further nuclease digestion of nucleic acids in a sample of plasma or serum is discussed above.

However, to the extent that there is a limitation that is not otherwise provided for by the patented claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the patented claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.

Claims 1-20 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,370,700 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The patented claims teach a method of detecting a nucleic acid comprising protecting first and second ends of a target nucleic acid using a first Cas endonuclease and guide RNA and a second Cas endonuclease and guide RNA, digesting unprotected nucleic acids with exonuclease, and detecting at least one protected nucleic acid (see claims 1 and 4), which anticipates the invention of claim 1. See the additional teachings of the patented claims for additional limitations of the instant claims.
The patented claims do not teach wherein the sample is serum or plasma.

It would have been obvious to one of ordinary skill in the art to have applied the method of the patented claim to a serum or plasma sample because such samples were known to have nucleic acids with diagnostic utility as taught by Barra.
However, to the extent that there is a limitation that is not otherwise provided for by the patented claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the patented claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.

Claims 1-20 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,947,599 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The patented claims teach a method of protecting a target nucleic acid by contacting it with a Cas endonuclease and guide RNA to bind and protect the target nucleic acid and degrading unprotected nucleic acids with an exonuclease, and detecting the target nucleic acid by sequencing (see claim 1), and isolating the target nucleic acid (see claim 3). Patented claim 13 further teaches 
However, to the extent that there is a limitation that is not otherwise provided for by the patented claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the patented claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.

Claims 1-20 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 16-25 of US Patent No. 10,527,608 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The patented claims teach a method for detecting a target nucleic acid comprising protecting a target nucleic acid by binding a Cas endonuclease and guide RNA to bind to each end of a target nucleic acid and digesting unprotected nucleic acid by exposure to an exonuclease and further detecting the target nucleic acid (see claim 1). Patented claim 8 further teaches wherein the sample includes plasma, which anticipates the claimed invention. See the additional teachings of the patented claims for additional limitations of the instant claims.
However, to the extent that there is a limitation that is not otherwise provided for by the patented claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and .

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-43 of copending Application No. 16/701,688 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for detecting a target nucleic acid by binding a target nucleic acid with a Cas endonuclease and guide RNA (see claim 29), wherein there is a pair of Cas endonuclease and guide RNAs (see claim 31), wherein an exonuclease digests unbound nucleic acid, and detecting the target nucleic acid (see claim 26). See the additional teachings of the copending claims for additional limitations of the instant claims.
The copending claims do not teach wherein the sample is serum or plasma.
However, the teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above. In particular, the teachings of Barra regarding the diagnostic utility of the detection of nucleic acids in serum or plasma and further nuclease digestion of nucleic acids in a sample of plasma or serum is discussed above.
It would have been obvious to one of ordinary skill in the art to have applied the method of the copending claims to a serum or plasma sample because such samples were known to have nucleic acids with diagnostic utility as taught by Barra.
 in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-19 of copending Application No. 16/007,427 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for enriching a sample comprising obtaining a sample comprising a target and non-target nucleic acid, introducing a protein into the sample that binds the target nucleic acid in a sequence-specific manner, and digesting, while the protein is bound to the target, the non-target nucleic acid (see claim 1). The copending claims teach wherein the protein is a Cas endonuclease (see claim 2) that binds to the ends of the target nucleic acid (see claim 3), wherein the Cas endonuclease is complexed with a guide RNA (see claim 6), isolating the target nucleic acid from the enriched sample (see claim 7), and further sequencing the target nucleic acid (see claim 9), and digestion with an exonuclease (see claim 22). In addition, copending claim 15 teaches wherein the sample comprises plasma, which anticipates the instantly claimed 
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-19 of copending Application No. 16/007,541 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for enriching a sample comprising obtaining a sample comprising a target and non-target nucleic acid, introducing an RNA-guided protein to the target nucleic acid in a sequence specific manner, and digesting, while the protein is bound to the target, the non-target nucleic acid, and detecting the target nucleic acid (see claim 1). The copending claims teach wherein the protein is a Cas endonuclease (see claim 7), wherein the Cas endonuclease is complexed with a guide RNA (see claim 6), digestion with an exonuclease (see claim 11), and wherein the sample comprises a liquid biopsy sample (see claim 17). See the additional teachings of the copending claims for additional limitations of the instant claims.

However, the teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above. In particular, the teachings of Barra regarding the diagnostic utility of the detection of nucleic acids in serum or plasma and further nuclease digestion of nucleic acids in a sample of plasma or serum is discussed above.
It would have been obvious to one of ordinary skill in the art to have applied the method of the copending claims to a serum or plasma sample because such samples were known to have nucleic acids with diagnostic utility as taught by Barra.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/007,531 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for using a Cas9 endonuclease and guide RNA (see claims 10-11) to bind target nucleic acid in a sequence-specific manner and digesting non-target 
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/018,926 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for enriching a sample comprising a target, introducing a Cas endonuclease and guide RNA to bind the ends of the target nucleic acid (see claim 3), digesting unbound nucleic acid using an exonuclease (see claim 4), isolating the target nucleic acid (see claim 7), and detecting the target nucleic acid by sequencing (see claim 9), and wherein the sample is plasma or serum (see claim 5), which anticipates the claimed invention. See the additional teachings of the copending claims for additional limitations of the instant claims.
 in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/150,962 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for detecting a target nucleic acid by binding a Cas endonuclease and guide RNA to one or more target regions, enriching the target regions, and detecting the target regions (see claim 1) and further exposing unbound nucleic acid to an exonuclease to digest the unbound nucleic acid (see claim 9), and wherein the sample is plasma or serum (see claim 16), which anticipates the claimed invention. See the additional teachings of the copending claims for additional limitations of the instant claims.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to  in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/179,523 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for binding a target nucleic acid with a Cas endonuclease and guide RNA (see claim 1), exposing the sample to an exonuclease to digest unbound nucleic acid (see claim 6), isolating the target nucleic acid (see claim 10), detecting the target nucleic acid by sequencing (see claim 11), and wherein the sample is plasma or serum (see claim 7). See the additional teachings of the copending claims for additional limitations of the instant claims.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/177,784 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for using a Cas endonuclease and guide RNA to bind a target nucleic acid, introducing an exonuclease to digest unbound nucleic acid (see claim 1), isolating the target nucleic acid (see claim 5), detecting the target nucleic acid by sequencing (see claim 7), and wherein the sample is plasma (see claim 1), which anticipates the current claims. See the additional teachings of the copending claims for additional limitations of the instant claims.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/159,116 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. 
The copending claims teach a method for using one or more Cas endonuclease-guide RNAs to bind a target nucleic acid in a sequence specific manner (see claim 1), wherein an exonuclease digests unbound nucleic acid (see claim 4), further detecting the target nucleic acid (see claim 1), and wherein the sample is plasma or serum (see claim 14), which anticipates the current claims. See the additional teachings of the copending claims for additional limitations of the instant claims.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-19, and 21-23 of copending Application No. 16/007,514 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for isolating a target nucleic acid by binding a protein to at least one end of a target nucleic acid in a sequence specific manner to create protected target nucleic acid resistant to nuclease degradation (see claim 13). The copending claims teach exposing 
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Peter in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-20 of copending Application No. 16/007,510 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for protecting a nucleic acid comprising binding first and second proteins at each end of a target nucleic acid such that the ends are protected from degradation (see claim 1), wherein the proteins are Cas endonucleases (claim 5), detecting a segment of the target nucleic acid (see claim 9), and wherein the sample is a plasma or serum sample (see claim 14), thereby anticipating the current claims. See the additional teachings of the copending claims for additional limitations of the instant claims.
 in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/202,890 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The copending claims teach a method for selectively protecting a target nucleic acid and degrading an unprotected nucleic acid (see claim 6), wherein the target nucleic acid is protected by Cas9 and guide RNA that binds to the target nucleic acid and protects the target nucleic acid from exonuclease digestion (see claim 8). The copending claims teach isolating the target nucleic acid (see claim 19). The copending claims further teach detecting the target nucleic acid by sequencing (see claim 14), and wherein the sample is plasma (see claim 18) thereby anticipating the instant claims.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Peter, Berka, Besir, Doudna, Barra, Diehl, and Invitrogen are discussed above. Given the substantial overlapping subject matter between the patented claims and  in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
May 13, 2021